DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
	This Action is responsive to the Reply filed on 19 August 2022 (“Reply”).  As directed in the Reply:
	Claims 1, 3, 4, 6, 14, 17, and 18 have been amended;
	Claims 7-13 and 21-23 have been cancelled; and 
	Claim 24 has been added.  
Thus, Claims 1-6, 14-20, 24 are presently pending in this application, with Claim 20 having been previously withdrawn from consideration.
	Applicant’s amendment to the Abstract (but see below), Specification, and Claim 18 are sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 1 et sqq. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The abstract of the disclosure is objected to because it uses the term “[d]isclosed herein.” Correction is required.  See MPEP § 608.01(b).  The Examiner suggests rewriting the first two lines of the Abstract (as presented in the Reply) to read, “A stylet for use in guiding a catheter to a predetermined location within the body of a patient includes a continuous core member for …”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 3 is objected to because its amendment in the Reply does not comply with 37 C.F.R. § 1.121(c); the clause, “between the proximal portion and the distal portion,” added at the end of the claim, is not underlined.
As a courtesy to Applicant, the Reply was treated as being fully responsive (37 C.F.R. § 1.111), but Applicant is cautioned that such treatment does not relieve Applicant of meeting the requirements for claim amendment in any paper filed in the future.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 14-16, 18, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,901,714, granted to Lemon et al. (“Lemon”) in view of U.S. Patent App. Publ. No. 2007/0185415, by Ressemann et al. (“Ressemann”)
	Lemon describes a device substantially as claimed by Applicant, as follows.
	Claim 1: A stylet (Fig. 2, 30; Fig. 4a, 130), comprising:
	a core member (Fig. 7, 131) extending from a proximal portion (Fig. 4A, 130A) to a distal portion (Fig. 4B, 130B) of the stylet, the proximal portion formed of a single wire (131, Fig. 7), the core member configured to transmit an electrical signal from the distal portion to the proximal portion (col. 10, line 26); and
	a magnetic element (172, Fig. 7) disposed about a portion of the core member, wherein a stiffness characteristic of the stylet differs along a longitudinal axis of the stylet (core 131 tapers distally, see Fig. 7).
	Lemon does not, however, disclose that the distal portion is formed of a plurality of wires.
	Ressemann relates to steerable guidewires and is therefore from an art which is the same as, or very closely related to, those of Applicant’s claims and Lemon. Ressemann teaches, with respect to an embodiment illustrated in, and described with reference to, Fig. 4A, the distal portion 6 of the guidewire’s core may be formed of a plurality of wires 6a, in order to tailor the flexibility, tensile strength, torsional stiffness, and tip formability of the guidewire (Ressemann, [0061]) for a desired transluminal procedure.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the distal portion of Lemon’s guidewire’s core wire of a plurality of wires, because Ressemann teaches doing so in a guidewire in order to tailor the flexibility, tensile strength, torsional stiffness, and tip formability of the guidewire for a desired procedure.
	Claim 3: (The stylet according to claim 1,) wherein the proximal portion defines a first stiffness characteristic (Lemon Fig. 5, at diameter D1 the core 11 is stiffer), and the distal portion defines a second stiffness characteristic (Lemon Fig. 5, at diameter D2 the core 11 is less stiff), and the core member further includes a transition portion disposed between the proximal portion and the distal portion (tapered portion, Lemon Figs. 5, 7).
	Claim 4: (The stylet according to claim 3,) wherein the proximal portion and the distal portion define a uniform outer diameter (Lemon Fig. 7, the outer diameter of section 131 is uniform along the length of that section of the core wire, and thus defines “a uniform outer diameter”), and the transition portion includes a tapered monolithic portion (Lemon Fig. 7 shows a tapered portion near the end of the lead line for ref. no. 148) and a coupling (Lemon Fig. 7, adhesive 146 is located at the proximal end of the tapered portion).
	Claim 24: (The stylet according to claim 4,) wherein the coupling includes one of a conductive adhesive, a non-conductive adhesive, a thermoplastic, an epoxy, a room-temperature-vulcanizing (RTV) silicone, soldering, welding, bonding, crimping, or press-fitting (Lemon Fig. 7, adhesive 146 couples together the core wire 131 and the sleeve 142; note Ressemann [0064]).
	Claim 5: (The stylet according to claim 1,) wherein the magnetic element includes one or more wires (174, Lemon Fig. 7, shown coiled) coiled or braided around the core member.
	Claim 6: (The stylet according to claim 5,) wherein one or more of a wire diameter, a coil pitch, or the number of turns of the one or more wires of the magnetic element differs along the longitudinal axis of the stylet (Lemon Fig. 7, the pitch of the coil of wires 174 is looser in proximal portions, and is shown coiled more tightly in the distal portion).
	Claim 14: An elongate medical device (Lemon Fig. 2, 30; Fig. 4a, 130) configured to be inserted into a vasculature of a patient (Lemon, Abstract), the medical device comprising:
	a core member (Lemon Fig. 7, 131) defining a uniform outer diameter (Lemon Fig. 7, the outer diameter of section 131 is uniform along the length of that section of the core wire, and thus defines “a uniform outer diameter”) including:
		a proximal portion (Lemon Fig. 4A, 130A) formed as a single wire (Lemon Fig. 7, section 131 of the core wire is a single wire) extending parallel to a longitudinal axis of the stylet and defining a first stiffness characteristic (Lemon Fig. 5, at diameter D1 the core 11 is stiffer); and
		a distal portion (Lemon Fig. 4B, 130B) defining a second stiffness characteristic (Lemon Fig. 5, at diameter D2 the core 11 is less stiff); and
	a magnetic element (Lemon Fig. 7, 172, 174) disposed on an outer surface of the core member.
	Lemon does not, however, disclose that the distal portion includes a plurality of wires.
	Ressemann relates to steerable guidewires and is therefore from an art which is the same as, or very closely related to, those of Applicant’s claims and Lemon. Ressemann teaches, with respect to an embodiment illustrated in, and described with reference to, Fig. 4A, the distal portion 6 of the guidewire’s core may be formed of (and therefore includes) a plurality of wires 6a, in order to tailor the flexibility, tensile strength, torsional stiffness, and tip formability of the guidewire (Ressemann, [0061]) for a desired transluminal procedure.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the distal portion of Lemon’s guidewire’s core wire of a plurality of wires, because Ressemann teaches doing so in a guidewire in order to tailor the flexibility, tensile strength, torsional stiffness, and tip formability of the guidewire for a desired procedure.
	Claim 15: (The medical device according to claim 14,) wherein the proximal portion terminates in a tapered end (Lemon Figs. 5, 7, between portions having diameters D1 and D2) and is coupled to the distal portion using one of a conductive adhesive, a non-conductive adhesive, a thermoplastic, an epoxy, a room-temperature-vulcanizing (RTV) silicone, soldering, welding (Lemon, Fig. 7, weld 154 couples the proximal portion 30A to the distal portion via wire 190; Lemon, col. 10, lines 30-34), bonding, crimping, or press-fitting.
	Claim 16: (The medical device according to claim 14,) further including a sleeve (Lemon col. 13, line 67 to col. 14, line 9, insulation around the copper coil 172, Fig. 7) disposed on an outer surface of the core member (Lemon Fig. 7, the coil 172 is on the outer surface of the core, and thus its insulation is, too) between the core member and the magnetic element (Lemon Fig. 7, magnetic element 172 is separated from the core by the insulation), the magnetic element coiled or braided about the core member (coiled; see Lemon Figs. 5, 7).
	Claim 18: (The medical device according to claim 14,) wherein the plurality of wires of the distal portion is one of coiled, braided, or twisted about each other (Ressemann, Figs. 4A, 4B, braided, see [0063]) 
	Claim 19: (The medical device according to claim 14,) further including a sleeve (Lemon Fig. 7, 142) disposed on an outer surface of the magnetic element (Lemon, Figs. 5, 7) and including a conductive tip (Lemon Fig. 7, 154) disposed at a distal end of the distal portion (see Lemon Figs. 5, 7).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lemon and Ressemann as applied to Claim 1 above, and further in view of Int’l Patent App. Publ. No. 2017/147041, by Labelle et al. (“Labelle”).
	Lemon and Ressemann together describe a device substantially as claimed by Applicant; see above. Lemon further discloses the following claim features: 
	Claim 2: the coil 172 is formed of copper (Lemon, col. 14, line 2).
	Lemon does not, however, disclose that the material from which its core is formed is A228 carbon steel.
	Labelle relates to a steerable guidewire and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims, Lemon, and Ressemann. Labelle teaches that portions of the core of such a steerable guidewire may be formed of a bundle of coiled wires, which may be formed of A228 carbon steel, so that the flexibility of the core at that portion can be controlled (see [0084]). See [0086] (“FIG. 4 is a table identifying five different bundled wire system prototype designs A to E. Each prototype design used steel music wire (ASTM 228), 0.015 inch…); Fig. 24A and [00105] (“As shown in FIG. 24A, the tubular body 221 includes a longitudinally extending flexible core 225, such as may include one or more wires, fibers, or similar elements. In certain embodiments, the flexible core 225 comprises an electrically conductive material (e.g., including one or more metal-containing wires) to enable resistive heating of the tubular body 221 to permit softening of the tubular body 221 to affect its stiffness properties.”); Claim 48 (reciting a guidewire with plurality of wires).  Thus, Labelle fairly teaches forming a twisted bundle of a plurality of wires of a guidewire of A228 carbon steel to enable controlling the flexibility of the guidewire core.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form the distal twisted portion of Lemon/Ressemann’s core wire from A228 carbon steel wires, because Labelle teaches doing so in order to control the flexibility of the core.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lemon, Ressemann, and Labelle as applied to Claim 16 above, and further in view of Int’l Patent App. Publ. No. 2009/0112128, by Schiff et al. (“Schiff”).
	Lemon, Ressemann, and Labelle together disclose a device substantially as claimed by Applicant; see above.  They do not, however, disclose that the sleeve includes one of a polyimide jacket or a heat shrink tube.
	Schiff relates to a multi-strand trackable guidewire and is therefore from an art that is the same as, or closely analogous to, those of Applicant’s claims, Lemon, Ressemann, and Labelle.  Schiff teaches that when providing an electrically insulating layer to wire strands in such a guidewire, the layer can be formed of polyimide:

In accordance with aspects of the present technique, the plurality of wires 12 may include single strands of insulated wire, a coaxial wire, or both. In other words, each of the wires in the plurality of wires 12 may include a single strand of insulated wire or a coaxial wire. The wires 12 may be insulated with materials such as polyimide, Parylene, Teflon, or any other similar biocompatible materials such that the wires 12 are electrically isolated from one another and may carry separate electrical signals.

(Schiff at [0026]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form the electrically insulating sleeve of the Lemon/Ressemann/Labelle device of a polyimide, because Schiff teaches doing so in order to make them biocompatible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Publ. Nos. 2004/0054301, 2004/0111044, 2005/0027212, and 2006/0064036 describe guidewires with twisted wire cores.
	The balance of the documents cited with this Office Action relate generally to interventional devices with magnetic elements and/or tapering cores and/or distal tip coils.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/28/2022